IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,334-01


                   EX PARTE ROLAND HAYES SCHULTZ, III, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 15060-A IN THE 29TH DISTRICT COURT
                           FROM PALO PINTO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance, and was sentenced to fifteen years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his fifteen-year sentence was unauthorized, because the prior felony

convictions used to enhance his punishment from that of a state jail felony to that of a second degree

felony were not in fact sequential. We remanded this application to the trial court for findings of fact
                                                                                                     2

and conclusions of law, and for supplementation of the habeas record with relevant documents.

       The habeas record has been supplemented with copies of the State’s enhancement notice, and

the judgments from Applicant’s prior felony convictions. Those documents show that the first

felony conviction alleged for enhancement purposes was not in fact a final conviction on the date

that the second felony was committed. In addition, the supplemental record contains documents

showing that at the time of his plea in this case, Applicant had only one other prior conviction, which

was a state jail felony. The trial court has determined that Applicant did not have prior convictions

which could have been used to enhance his punishment in this case beyond that of a state jail felony.

Applicant is entitled to relief. Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006).

       Relief is granted. The judgment in Cause No. 15060 in the 29th District Court of Palo Pinto

County is set aside, and Applicant is remanded to the custody of the Sheriff of Palo Pinto County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 14, 2015
Do not publish